DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed January 15, 2019.  Claims 36-44 and 50-55 are pending in this case.  Claims 1-24 were canceled via preliminary amendment.  Claims 25-35 and 45-49 are canceled in response to a Requirement for Restriction issued September 10, 2021. Claims 50-55 are newly added.
Election/Restrictions
Claims 25-35 and 45-49 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October25, 2021.
Priority
This application claims priority to U.S. Nonprovisional Application No. 15/210,668, filed July 14, 2016, International Application No. PCT/US2016/042322, filed July 14, 2016, and U.S. Provisional Application No, 62/368,686, filed July 29, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 15, 2019, July 2, 2020, and February 3, 2022, are is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 36-44 and 50-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 36-44 and 50-55  –
In the instant case, claims 36-44 and 50-55 are directed to a method.  Therefore, these claims fall within the four statutory categories of invention. 
The claims recite updating information in a log. Specifically, the claims recite receiving encrypted private data or information, deciphering the private data, comparing the private data with recorded public data from a log, and updating the private data store, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a computer and computer network, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the computer and computer network perform the steps or functions of receiving encrypted private data or information, deciphering the private data, comparing the private data with recorded public data from a log, and updating the private data store.  The use of a computer and computer network device as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 
Dependent claims 37-44 and 50-55 further describe the abstract idea of updating a log.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-44, 50-53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0379510) in view of Steiner et al (US 2009/0122812), and further in view of Dittrich (2014/0201524) and Tian (US 2007/0162518).
Regarding claim 36 –
Smith discloses a computer-implemented method performed by a first node in a computer network, the method comprising:
receiving cryptographically-protected private data from a second node in the computer network over a private communication channel; (par 21, 84, 85, 80, 136, 140, 141)

Smith does not specifically disclose a public communication channel
Steiner however does disclose a public communication channel.  (287-288).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Steiner to include the desired channels in the invention of Smith for the purpose of improving the quality of service and reducing the product costs in computer systems. (see Steiner, par 0125). 
Smith in view of Steiner does not specifically disclose verifying the private data by comparing the private data with the public data recorded in the global synchronization log, and based on verifying the private data, updating a private data store of the first node so that the private data store of the first node is synchronized with a private data store of the second node. 
Dittrich, however, does disclose verifying the private data by comparing the private data with the public data recorded in the global synchronization log, (public data stored in the warehouse datastore such as login credentials, par 45, are verified [decrypted] by database server engine using one or more secret keys stored in the private datastore, par 26 and 50-51), and 
based on verifying the private data, updating a private data store of the first node so that the private data store of the first node is synchronized with a private data store of the second node. (after database server engine exchanges the secret key with secret key storage by an exchange between application server engine 120 and in memory database server engine 124, Fig1, secret key storage 325, Fig3, is now filled and data may be retrieved from the private datastore 108b which is synchronized with in-memory datastore 111, Fig1, par 51-52).
It would be obvious to one of ordinary skill in the art to combine Smith, Steiner, and Dittrich motivated by the desirability of preventing access of client data by those not having a need to access the data. (Dittrich, par 3)
Smith in view of Steiner and Dittrich does not specifically disclose verifying data by deciphering the data to be synchronized and then comparing the data.
Tian discloses verifying data by deciphering the data to be synchronized and then comparing the data. (par 58-60)
It would be obvious to one of ordinary skill in the art to combine Smith, Steiner and Dittrich with Tian in order to doubly insure the safety of the data. (Tian, abs)
Regarding claim 37 – 
Dittrich discloses that the private communication channel is an encrypted communication channel. (par 27, 31)
Regarding claim 38 – 
Dittrich discloses that the method includes the first node applying a cryptographic function to the private data to verify the public data corresponds to the private data. (par 40-44, 57)
Regarding claim 39 –
Smith discloses that the private data is a contract comprising a computer executable command. (par 58, 64, 90)
Regarding claim 40 –
Dittrich discloses the private data store of the first node is a private contract store configured to store one or more contract parameters corresponding to the first node's contracts with other nodes of the computer network. (par 52, 43-44,31)
Regarding claim 41 –
Dittrich discloses monitoring the global synchronization log for a notification token, wherein the notification token indicates that the first node is party to private data corresponding to public data on the global synchronization log.
Regarding claim 42 –
Dittrich discloses that updating the private data store of the first node comprises executing the computer executable command of the contract to cause a state update to the first node's private data store. (par 50-52, 40-41)
Regarding claim 43 –
Dittrich discloses that the first node is a member of a limited subset of nodes of the computer network that are authorized to receive the private data. (par 31, 40-41)
Regarding claim 44 –
Dittrich discloses that the public data is replicated to all nodes in the computer network while the private data is replicated only at authorized nodes in the computer network. (par 26, 31, 27, 52)
Regarding claim 50 –
Steiner teaches that the private communication channel is physically segregated from the public communication channel, and wherein the public communication channel is a permissioned public channel. (par 515)
Regarding claim 51 –
Steiner teaches that the private communication channel is an encrypted channel embedded with the public communication channel, and wherein the public communication channel is a permissioned public channel. (par 1, 126, 130, 219-220, 273, 287-288)
Regarding claim 52 –
Dittrich discloses that the public data includes a hash value produced from the private data using a cryptographic hash function, and wherein it is computationally infeasible to reconstruct the private data from the hash value. (par 43-44, 57)
Regarding claim 53 –
Dittrich discloses verifying, by the first node, the hash value included in the public data based on the corresponding private data in the private data store of the first node. (par 43-44, 57)
Regarding claim 55 –
Dittrich teaches if the public data is not verified with the corresponding private data:
requesting, by the first node, from the other nodes updated private data;(par 40-45. 26, 50-51)
receiving, by the first node, from the other nodes the updated private data;(par 40-45. 26, 50-51) and
verifying, by the first node, the public data received over the public communication channel with the updated private data. (par 40-45. 26, 50-51)
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0379510) in view of Steiner et al (US 2009/0122812), in view of Dittrich (2014/0201524) and Tian (US 2007/0162518)and further in view of Tamassia et al (US 2010/0110935).
Smith in view of Steiner, Dittrich, and Tian teaches as above.
Regarding claim 54 –
Tamassia discloses the public data includes a Merkle root produced from the private data using a cryptographic hash function. (par 14-16, 45, 84, 90)
Smith teaches receiving, by the first node, elements; (par 21, 84, 85, 80, 136, 140, 141) and
determining, by the first node, whether the private data should be updated based on the received elements. (par 8, 41, 48, 57, 90, 136, 141)
Tamassia teaches a Merkle tree corresponding to the Merkle root. (par 14-16, 45, 84, 90)
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the method of Smith in view of Steiner, Dittrich and Tian, to include Merkle as taught by Tamassia for the advantage of providing enhanced security.
Conclusion
Gee et al (US 2006/0009999) teach contract term updates.
Aguilera et al (US 2010/0106974) teach a system and method of writing and reading redundant data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685